Case 19-11609-whd   Doc 5   Filed 08/19/19 Entered 08/19/19 16:34:35   Desc Main
                            Document      Page 1 of 7
Case 19-11609-whd   Doc 5   Filed 08/19/19 Entered 08/19/19 16:34:35   Desc Main
                            Document      Page 2 of 7
Case 19-11609-whd   Doc 5   Filed 08/19/19 Entered 08/19/19 16:34:35   Desc Main
                            Document      Page 3 of 7
Case 19-11609-whd   Doc 5   Filed 08/19/19 Entered 08/19/19 16:34:35   Desc Main
                            Document      Page 4 of 7
Case 19-11609-whd   Doc 5   Filed 08/19/19 Entered 08/19/19 16:34:35   Desc Main
                            Document      Page 5 of 7
Case 19-11609-whd   Doc 5   Filed 08/19/19 Entered 08/19/19 16:34:35   Desc Main
                            Document      Page 6 of 7
Case 19-11609-whd   Doc 5   Filed 08/19/19 Entered 08/19/19 16:34:35   Desc Main
                            Document      Page 7 of 7
